EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Murtaugh on 28 July 2021.

The application has been amended as follows: 

	Claims 1 – 7 and 9 – 20 have been cancelled and new claims 21 – 39 have been inserted therefor as follows:

21. (New)  A capsule for making beverages, containing a powdered food substance (2) which allows a beverage to be made by passing hot water through the powdered food substance, the capsule (1) comprising:
	a cup-shaped containment body (3) in turn comprising a tubular lateral wall (4) extending between a first edge (7) and a second edge (8), and a bottom portion (5) connected to the first edge (7) and extending transversally to a central axis of the tubular lateral wall (4), the bottom portion (5) comprising a dispensing hole (9), and the containment body (3) defining a containment chamber (6);
	a closing element (10) fixed to the second edge (8) for closing the top of the containment body (3);
	a lower filtering element (14) mounted in the containment chamber (6) and 
	a sheet of flexible material (19), impermeable to oxygen, mounted in the containment chamber (6) and fixed in an oxygen-tight way to the containment body (3), the sheet of flexible material (19) comprising at least, one first layer (20) constituted of a film made of plastic material and one second layer (21) constituted of an aluminium film, the sheet of flexible material (19) comprising one or more first zones and one or more dispensing zones (26), in each first zone a respective portion of the one first layer (20) and a respective portion of the one second layer (21) being adjacent to each other and being locally sealed to each other, in each dispensing zone (26) the one first layer (20) and the one second layer (21) being locally detached from each other, each of the one or more dispensing zones (26) being surrounded by a perimeter defined by one or more of said first zones, the sheet of flexible material (19) being positioned between the powdered food substance (2) and the dispensing hole (9) with the one first layer (20) interposed between the powdered food substance (2) and the one second layer (21);
characterised in that the one first layer (20) comprises one or more cuts (25) or through openings, and in that for each of said cuts (25) or through openings there is located one of said one or more dispensing zones (26) that surrounds the respective cut (25) or through opening, for allowing at each of the one or more dispensing zones (26) the one second layer (21) to swell towards the bottom portion (5) until the one second layer (21) bursts after an increase in pressure on the side of the one first layer (20) facing the powdered food substance (2).




23.    (New) The capsule according to claim 21, characterised in that the sheet of flexible material (19) also comprises a layer (24) of intertwined plastic fibres, the one second layer (21) being interposed between the one first layer (20) and the layer (24) of intertwined plastic fibres.

24.    (New) The capsule according to claim 23, characterised in that the layer (24) of intertwined plastic fibres is constituted of woven or non-woven polyester.

25.    (New) The capsule according to claim 21, characterised in that the one first layer (20) is constituted of polyethylene.

26.    (New) The capsule according to claim 21, characterised in that the bottom portion (5) of the containment body (3) comprises an inner annular zone (11) that surrounds the dispensing hole (9), a middle annular zone (12) that surrounds the inner annular zone (11) and an outer annular zone (13) that surrounds the middle annular zone (12), the inner annular zone (11) being further from the closing element (10) than the middle annular zone (12) and the middle annular zone (12) being further from the closing element (10) than the outer annular zone (13); the inner annular zone (11), the middle annular zone (12) and the outer annular zone (13) each forming a supporting surface 

27.    (New) The capsule according to claim 21, characterised in that the sheet of flexible material (19) is positioned between the lower filtering element (14) and the dispensing hole (9).

28.    (New) The capsule according to claim 21, characterised in that the capsule also comprises an upper filtering element (18) positioned between the closing element (10) and the powdered food substance (2).

29.    (New) The capsule according to claim 28, characterised in that the upper filtering element (18) is constituted of a rigid or semi-rigid plastic element.

30.    (New) The capsule according to claim 21, characterised in that the lower filtering element (14) is constituted of a rigid or semi-rigid plastic element.

31.    (New) The capsule according to claim 21, characterised in that the containment body (3) is made by thermoforming, in that the capsule also comprises a dispensing element (28) constituted of moulded plastic material, and in that the dispensing element (28) comprises a tubular main body (29) which is inserted through the dispensing 

32.    (New) The capsule according to claim 31, characterised in that the dispensing element (28) is mounted in the dispensing hole (9) in a fluid-tight way.

33.    (New) The capsule according to claim 31, characterised in that the dispensing element (28) comprises at least one undercut seat (32) relative to the central axis and in that a portion of the containment body (3), which delimits the dispensing hole (9), is inserted in the undercut seat (32) with a snap-in action.

34.    (New) The capsule according to claim 31, characterised in that the tubular main body (29) also comprises a guiding element (33) located in a central position of the outfeed hole (30).

35.    (New) The capsule according to claim 31, wherein the bottom portion (5) of the containment body (3) comprises an inner annular zone (11) that surrounds the dispensing hole (9), a middle annular zone (12) that surrounds the inner annular zone (11) and an outer annular zone (13) that surrounds the middle annular zone (12), the inner annular zone (11) being further from the closing element (10) than the middle annular zone (12) and the middle annular zone (12) being further from the closing element (10) than the outer annular zone (13); the inner annular zone (11), the middle annular zone (12) and the outer annular zone (13) each forming a supporting surface 

36.    (New) The capsule according to claim 31, characterised in that, on a side of the dispensing element facing the lower filtering element (14), the dispensing element (28) also comprises a projecting annular edge (35) that surrounds an entrance of the outfeed hole (30).

37.    (New) The capsule according to claim 21, wherein the sheet of flexible material (19) comprises a layer of lacquer (23) applied to the one second layer (21) on a side opposite to that facing the one first layer (20).

38.    (New) The capsule according to claim 21, wherein the one first layer (20) and the one second layer (21) are locally sealed to each other at all zones of the sheet of flexible material (19) except the one or more dispensing zones (26).

39.    (New) The capsule according to claim 21, wherein the one first layer (20) and the one second layer (21) are locally sealed to each other by a layer of adhesive (22) at all zones of the sheet of flexible material (19) except the one or more dispensing zones (26).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

	Bartoli in view of Talon and Arrick disclose a capsule for making beverages, containing a powdered food substance which allows a beverage to be made by passing hot water through the powdered food substance, the capsule has a cup-shaped containment body in turn comprising a tubular lateral wall which extends between a first edge and a second edge.  There is a bottom portion connected to the first edge and extending transversally to a central axis of the tubular lateral wall.  The bottom portion has a dispensing hole, the containment body defines a containment chamber, a closing element is fixed to the second edge closing the top of the containment body, a lower filtering element mounted in the containment chamber and positioned between the powdered food substance and the bottom portion, there is a sheet of flexible material, impermeable to oxygen, mounted in the containment chamber and fixed in an oxygen-tight way to the containment body, which sheet of flexible material comprises at least one first layer constituted of a film made of plastic material and one second layer  constituted of an aluminium film, and the first layer comprises one or more cuts or through openings.
	Bartoli in view of Talon and Arrick does not disclose or reasonably teach the sheet of flexible material comprises one or more first zones and one or more dispensing zones where in each first zone a respective portion of the one first layer and a respective portion of the one second layer are adjacent to each other and are locally sealed to each other and in each dispensing zone the one first layer and the one .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHAIM A SMITH/Examiner, Art Unit 1792                                                                                                                                                                                                        29 July 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792